                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JOE FORD et al.,                             )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )   Case No. CIV-19-925-G
                                             )
LIBERTY MUTUAL INSURANCE                     )
COMPANY, a foreign corporation,              )
et al.,                                      )
                                             )
       Defendants.                           )

                                        ORDER

       Now before the Court is the Motion to Dismiss (Doc. No. 7) filed by Defendant

Scott Diehl. The Motion seeks dismissal of the claims asserted in Plaintiffs’ initial

Complaint (Doc. No. 1-2). On November 5, 2019, Plaintiffs timely filed an Amended

Complaint (Doc. No. 10). See Fed. R. Civ. P. 15(a)(1)(B). Plaintiffs’ Amended Complaint

supersedes the original Complaint and renders it of no legal effect. See Davis v. TXO Prod.

Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).

       Accordingly, the pending Motion to Dismiss (Doc. No. 7) is DENIED AS MOOT.

       IT IS SO ORDERED this 6th day of November, 2019.
